Citation Nr: 9901988	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for loss of visual acuity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant retired from active military service in May 
1994 with more than 20 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

Although the RO has denied this claim on the basis that the 
appellant has not submitted new and material evidence to 
reopen a previous and final denial of service connection for 
loss of visual acuity, the Board has determined that there is 
no previous and final denial of the issue.  The claim was 
filed in May 1994, a rating decision was issued in November 
1994, a notice of disagreement was received in June 1995, a 
statement of the case was issued in July 1995, and a VA Form 
21-4138 received in September 1995 was accepted by the RO as 
a substantive appeal in lieu of VA Form 9.  Therefore, 
because the record shows that the appellant timely perfected 
his appeal of the ROs November 1994 denial of the claim, the 
Board will consider the claim on a de novo basis and does not 
find that he will be prejudiced by this action.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  


FINDINGS OF FACT

1.  The appellant is shown to have hyperopic astigmatism and 
amblyopia in the right eye and myopic astigmatism in the left 
eye, which are types of refractive error.  

2.  The appellants corrected visual acuity at separation 
from service, 20/40 in the right eye and 20/20 in the left 
eye, was the same as it was when he entered service.  

3.  The appellant is service-connected for Adies pupil.  

4.  The appellants loss of visual acuity is not show to be 
etiologically or causally related to his service-connected 
Adies pupil.  
CONCLUSION OF LAW

Loss of visual acuity was not incurred in or aggravated by 
military service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.306, 
3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his loss of visual acuity had its 
origin in service, and he has indicated that it may be 
related to his service-connected Adies pupil (also known as 
Adies syndrome).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veterans current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Service medical records show that the appellants corrected 
visual acuity at the time of his April 1973 enlistment 
examination was 20/40 for the right eye and 20/20 for the 
left eye.  On March 21, 1980, he apparently injured his left 
eye in a fight.  Three days later, on March 23, 1980, his 
corrected visual acuity was recorded as 20/30 in the right 
eye and 20/20 in the left eye.  Corrected visual acuity was 
found to be 20/20 in each eye at a January 1986 reenlistment 
examination, to be 20/25 in the right eye and 20/20 in the 
left eye at an April 1989 reenlistment examination, and to be 
20/40 in the right eye and 20/20 in the left eye at a March 
1994 retirement examination.  Service medical records 
indicate that the appellant had worn glasses since an early 
age.  

The appellant underwent a VA eye examination in September 
1994.  The left pupil was described as slightly larger than 
the right one, and less reactive to direct light and 
accommodation.  The appellant reported having worn glasses 
since the age of five and having developed a left AD 
(Adies) syndrome secondarily that had not required 
treatment.  The ophthalmologist reported that external 
examination revealed a left pupil slightly larger and less 
reactive to direct light and accommodation than the right 
pupil.  The diagnoses were left AD pupil, hyperopic 
astigmatism right, myopic astigmatism left, and amblyopia 
right secondary to anisometropia.  

The ophthalmologist who performed the September 1994 VA eye 
examination conducted another eye examination in October 1997 
and reported the following clinical findings: the appellants 
right pupil did not react responsively to light as well as 
did the left pupil; there was a good near pupillary reflex on 
the right; the left cornea showed slightly irregular 
astigmatism on keratometry; and a fundoscopic examination was 
normal bilaterally.  It was reported that the appellant had 
worn glasses since childhood for myopic astigmatism.  The 
diagnoses were Adies pupil, right, and refractive error.  

In March 1998, the same VA ophthalmologist was requested to 
rendered an opinion as to the etiology of the appellants 
Adies pupil.  The ophthalmologist reported that Adies pupil 
was a benign condition that was usually caused by 
regeneration of pupillary fibers, for which the etiology was 
usually unknown.  It was noted that the appellants right eye 
was affected but that it was not felt that there was any 
visual impairment caused by the condition because it was 
normally a benign condition.  The ophthalmologist reported 
that the appellant did not seem to read the eye chart with 
any great alacrity but that he had a regular astigmatism, 
especially in his left eye, with which he read the eye chart 
well; thereby presenting somewhat of a quandary.  The 
ophthalmologist opined that the appellants Adies pupil of 
the right eye was of no medical significance except as a 
phenomenon which had been noted in the past and had not 
apparently changed.  

As the service medical records show that the appellant 
entered service with corrected visual acuity of 20/40 in the 
right eye and 20/20 in the left eye, and retired from service 
more than 20 years later with the same visual acuity in each 
eye, the Board does not find that the evidence shows that 
loss of visual acuity began in service (38 U.S.C.A. §§ 1110, 
1131), or that the visual acuity with which the appellant 
entered service underwent an increase during service so as to 
demonstrate that it was aggravated by service (38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306).  

Regarding the appellants claim that his loss of visual 
acuity is proximately due to his service-connected Adies 
pupil, the Board notes that a VA ophthalmologist has opined 
that since Adies pupil is normally a benign condition it had 
not caused any visual impairment for the appellant.  
Furthermore, he has not presented any competent medical 
evidence that demonstrates a plausible connection or 
relationship between his service-connected Adies pupil and 
his loss of visual acuity.  38 C.F.R. § 3.310(a).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his loss of visual acuity, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding any etiological relationship of his visual acuity 
to service or to his Adies pupil.  Consequently, his 
testimony and lay statements, while credible with regard to 
his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service or a service-connected disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  

Moreover, the Board notes that the appellants hyperopic 
astigmatism and amblyopia of the right eye, and myopic 
astigmatism of the left eye are types of refractive error for 
which service-connection can not be granted under the law.  
38 C.F.R. § 3.303(c).  

Because the evidence presented in this case does not 
establish that the appellants loss of visual acuity began in 
service, was aggravated by military service, or is related to 
a service-connected disability, Board is unable to identify a 
basis to grant service connection for loss of visual acuity.  


ORDER

Service connection is denied for loss of visual acuity.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals, which grants less than the complete benefit or 
benefits sought on appeal, is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing, and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
